

114 S28 IS: Cluster Munitions Civilian Protection Act of 2015
U.S. Senate
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 28IN THE SENATE OF THE UNITED STATESJanuary 6, 2015Mrs. Feinstein (for herself, Mrs. Boxer, Mr. Cardin, Mr. Durbin, Mr. Franken, Ms. Klobuchar, Mr. Leahy, Mrs. Murray, Mr. Udall, Mr. Whitehouse, and Mr. Wyden) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo limit the use of cluster munitions.1.Short
 titleThis Act may be cited as the Cluster Munitions Civilian Protection Act of 2015.2.Limitation on
 the use of cluster munitionsNo funds appropriated or otherwise available to any Federal department or agency may be obligated or expended to use any cluster munitions unless—(1)the submunitions of the cluster munitions, after arming, do not result in more than 1 percent unexploded ordnance across the range of intended operational environments; and(2)the policy applicable to the use of such cluster munitions specifies that the cluster munitions will only be used against clearly defined military targets and will not be used where civilians are known to be present or in areas normally inhabited by civilians.3.Presidential
 waiverThe President may waive the requirement under section 2(1) if, prior to the use of cluster munitions, the President—(1)certifies that it is vital to protect the security of the United States; and(2)not later than 30 days after making such certification, submits to the appropriate congressional committees a report, in classified form if necessary, describing in detail—(A)the steps that will be taken to protect civilians; and(B)the failure rate of the cluster munitions that will be used and whether such munitions are fitted with self-destruct or self-deactivation devices.4.Cleanup
 planNot later than 90 days after any cluster munitions are used by a Federal department or agency, the President shall submit to the appropriate congressional committees a plan, prepared by such Federal department or agency, for cleaning up any such cluster munitions and submunitions which fail to explode and continue to pose a hazard to civilians.5.Appropriate
 congressional committees definedIn this Act, the term appropriate congressional committees means the Committee on Foreign Relations, the Committee on Armed Services, and the Committee on Appropriations of the Senate and the Committee on Foreign Affairs, the Committee on Armed Services, and the Committee on Appropriations of the House of Representatives.